Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 1/14/2021.
The allowed claims are 1-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is KR 2001-0076890 to Jung and US 6,401,708 to Kim and US 2011/0302937 to Bujak.
Jung teaches a refrigerator comprising: a cabinet (111, Fig. 2) that defines a storage compartment (13) therein: a door (17, 19) configured to open and close at least a portion of the storage compartment; a case that defines a discharge port configured to discharge air into the storage compartment; (structure surrounding the evaporator and fan), an evaporator (129, Fig. 1) disposed in the case and configured to perform heat exchange with air received in the case and to supply cooled air to the storage compartment: (Fig. 2), a fan (131, Fig. 1) disposed at the discharge port and configured to generate air flow to discharge air heat-exchanged by the evaporator to the storage compartment; and, an inlet air pressure sensor (31, Fig. 3, abstract) measuring the pressure of air drawn into the case (Fig. 3), and an outlet air pressure sensor (33, Fig. 3, abstract) measuring the pressure of air discharged from the case. (NOTE: in Fig. 3, the fan and inlet sensor in Fig. 3 are both labeled as “31”, which appears to be a 
A difference between Jung and Kim is that Jung teaches measuring a pressure drop across the evaporator to control the defrost operation (abstract), while Kim teaches measuring the pressure drop across a fan. However, as described above, Bujak teaches that a pressure drop across a fan can indicate the formation of frost on a coil. Thus sensing pressures above and below the fan in Jung, as taught by Kim, will not change the manner in which Jung operates, (see the last portion of the Jung abstract, where the pressure sensors are used to determine the formation of frost and control a defrost heater.)
The art of record does not teach, wherein the first end of the first conduit and the second end of the second conduit are disposed vertically above the evaporator, and wherein the differential pressure sensor is configured to measure a difference in air pressure between the first portion of the case and the second portion of the case.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.